COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 In the Interest of L. A. M. a Child,          §              No. 08-16-00157-CV

                       Appellant.              §                Appeal from the

                                               §               109th District Court

                                               §            of Winkler County, Texas

                                               §                  (TC# 16,723)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s first motion for extension of time within which to

file the brief until September 30, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lilly A. Plummer, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 30, 2016.

       IT IS SO ORDERED this 2nd day of September, 2016.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.